This cause is before the court on the application of the petitioner to be reinstated as a member of the bar of this state.
After considering reasons of petitioner in support of his application, and there being no objection thereto on the part of the court’s Disciplinary Board, the court is of the opinion that the disciplinary punishment heretofore meted out to petitioner has served its purpose.
Therefore, it is ORDERED, ADJUDGED AND DECREED
that the petition of George F. McDonald, Jr. for reinstatement is granted and he is hereby reinstated as a member of the bar of this state.
Mr. Chief Justice Bevilacqua and Mr. Justice Weisberger did not participate.